Exhibit 10.1

RETENTION INCENTIVE AGREEMENT

THIS RETENTION INCENTIVE AGREEMENT (the “Agreement”) is made as of the 28th day
of June, 2013, by and between Vitran Corporation Inc., an Ontario corporation
(the “Company”) and Fayaz Suleman (the “Executive”).

RECITALS:

A. The Executive is employed by the Company in the position of Vice-President,
Finance and Chief Financial Officer, pursuant to the terms of an employment
agreement (the “Employment Agreement”) dated March 26, 2013 between the
Executive and the Company.

B. The Company wishes to enter into this Agreement with the Executive in order
to: (i) recognize the positive contribution to date of the Executive to the
Company and its affiliates, (ii) maintain the continued cohesion of the
Executive and the other members of the senior management team of the Company and
(iii) to provide an incentive and motivation for the Executive to remain in
active and dedicated employment with the Company and to work diligently in order
to address and respond to any circumstances or events affecting the Company and
its subsidiaries which may arise or which may be undertaken by the Company and
its subsidiaries at the request and direction of the board of directors of the
Company.

NOW, THEREFORE, for good and valuable consideration, the Company and Employee
hereby agree as follows:

1. Retention Payments

(a) If the Executive remains continuously employed as an employee of the Company
or a subsidiary of the Company during the period beginning on the date hereof
through and including December 31, 2013 (the “First Retention Date”), the
Executive shall be entitled to receive from the Company a payment in the amount
of $90,000 (the “First Retention Payment”), payable by the Company to the
Executive on December 31, 2013. The Executive will not be entitled to receive
payment of the First Retention Payment if on or prior to the First Retention
Date, the Executive voluntarily resigns his employment with the Company (or its
applicable subsidiary) or if the Executive is terminated by the Company (or its
applicable subsidiary) for “cause for termination” (as defined in the Employment
Agreement).

(b) If the Executive remains continuously employed as an employee of the Company
or a subsidiary of the Company during the period beginning on the date hereof
through and including April 30, 2014 (the “Second Retention Date”), the
Executive shall be entitled to receive from the Company a payment in the amount
of $180,000 (the “Second Retention Payment”), payable by the Company to the
Executive on April 30, 2014. The Executive will not be entitled to receive
payment of the Second Retention Payment if on or prior to the Second Retention
Date, the Executive voluntarily resigns his employment with the Company (or its
applicable subsidiary) or if the Executive is terminated by the Company (or its
applicable subsidiary) for “cause for termination”.



--------------------------------------------------------------------------------

(c) Notwithstanding the provisions of Section 1(a) or Section 1(b), the
Executive shall remain entitled to receive the First Retention Payment and the
Second Retention Payment if the Executive ceases to be an active employee of the
Company or a subsidiary of the Company at any time prior to the Second Retention
Date:

(i) on account of the Executive’s termination by the Company or its applicable
subsidiary without “cause for termination” in which case payment of both the
First Retention Payment and the Second Retention Payment, if and to the extent
not then paid, shall be made by the Company to the Executive within five
(5) business days after the date of the Executive’s termination by the Company
or its applicable subsidiary; or

(ii) on account of the Executive voluntarily resigning from his employment with
the Company or its applicable subsidiary following a “change of control” (as
defined in the Employment Agreement) in the circumstances where under the
Employment Agreement, the Executive is entitled to receive a lump sum amount
equal to 18 months compensation, in which case, payment of both the First
Retention Payment and the Second Retention Payment, if and to the extent not
then paid, shall be made by the Company to the Executive within five
(5) business days after the date of the Executive’s resignation.

(d) All payments to the Executive in respect of the First Retention Payment and
the Second Retention Payment due hereunder shall be subject to applicable
withholding and other taxes and deductions.

2. General

(a) The terms and conditions of the Employment Agreement shall continue in full
force and effect.

(b) Any amount to be paid to the Executive under this Agreement shall not be
treated as salary or compensation for purposes of computing or determining any
additional benefit payable under the Employment Agreement or any employee
benefit plan maintained by the Company or its subsidiaries or otherwise
applicable under any governmental program.

(c) This Agreement sets forth the entire understanding of the Executive and the
Company with respect to the subject matter of this Agreement, and supersedes all
prior agreements and communications, whether oral or written, pertaining to the
subject matter hereof. This Agreement shall not be modified except by written
agreement of the Executive and the Company.

(d) The Executive agrees not to disclose or discuss, other than with his legal
counsel, financial or tax adviser or spouse (if any) who agree to be bound by
the same obligation of confidentiality) either the existence of or any details
of this Agreement, without the prior written consent of the Company, or unless
otherwise required to do so by law.

 

2



--------------------------------------------------------------------------------

(e) Nothing in this Agreement limits or is intended to limit the discretion of
the Company and its subsidiaries to take any action with regard to their
business and affairs, which the Company, in its sole discretion may consider
appropriate.

(f) This Agreement may not be assigned by the Executive without the prior
written consent of the Company and no person other than the Executive may assert
the rights of the Executive under this Agreement. This Agreement shall enure to
the benefit of and be binding upon the Executive and the Company and their
respective successors and permitted assigns.

(g) This Agreement shall be governed and interpreted in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein and shall
be treated in all respects as an Ontario contract. The parties hereto hereby
submit to the non-exclusive jurisdiction of the courts of the Province of
Ontario.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

 

Executive     VITRAN CORPORATION INC.    

By:

  /s/ William S. Deluce /s/ Fayaz Suleman     Name:   William S. Deluce Name:
Fayaz Suleman     Title:   Interim President and CEO

 

3